Cite as: 580 U. S. ____ (2017)           1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
        MARCUS DANTE REED v. LOUISIANA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                 COURT OF LOUISIANA

             No. 16–656   Decided February 27, 2017


  The petition for a writ of certiorari is denied.
  JUSTICE BREYER, dissenting from the denial of certiorari.
  Marcus Dante Reed was sentenced to death in Caddo
Parish, Louisiana, a county that in recent history has
apparently sentenced more people to death per capita than
any other county in the United States. See Aviv, Revenge
Killing: Race and the Death Penalty in a Louisiana Par-
ish, The New Yorker, July 6 & 13, 2015, p. 34. The arbi-
trary role that geography plays in the imposition of the
death penalty, along with the other serious problems I
have previously described, has led me to conclude that the
Court should consider the basic question of the death
penalty’s constitutionality. See Glossip v. Gross, 576 U. S.
___ (2015) (BREYER, J., dissenting). For this reason, I
would grant Reed’s petition for a writ of certiorari.